Exhibit 10.6

 

SM ENERGY COMPANY

 

PERFORMANCE STOCK UNIT AWARD AGREEMENT

 

This Performance Stock Unit Award Agreement (the “Agreement”) is made effective
as of July 1, 2011 (the “Award Date”), by and between SM Energy Company, a
Delaware corporation (the “Company”), and [Name](the “Participant”) to whom
performance stock units have been awarded under the Company’s Equity Incentive
Compensation Plan, as amended (the “Plan”).

 

Pursuant to the terms of the Plan and this Agreement, as of the Award Date the
Company has made an award (the “Award”) to the Participant of [Number]
performance stock units (the “Performance Units”).  Capitalized terms used but
not defined in this Agreement shall have the meanings given to them in the Plan.

 

ARTICLE I

 

PERFORMANCE UNITS

 

1.1           Performance Units and Performance Period.  The Performance Units
represent the right to receive, upon the payment of the Performance Units
pursuant to Section 1.4 hereof after the completion of the Performance Period
(as defined below), a number of shares of the Company’s common stock, $.01 par
value per share (sometimes referred to herein as the “Common Stock”), that will
be calculated as set forth in Section 1.2 below based on the extent to which the
Company’s Performance Criteria (as defined in Section 1.2) have been achieved
and the extent to which the Performance Units have vested.  Any Common Stock
that is issued pursuant to any provision of this Agreement may be referred to in
this Agreement as a “Share” or “Shares.”  Such actual number of Shares that may
be issued upon payment of the Performance Units may be from zero (0) to two
(2.0) times the number of Performance Units granted on the Award Date.  The
number of Performance Units granted herein may be referred to as the “target”
number of Shares.  The performance period (the “Performance Period”) for the
Performance Units shall be the three-year period beginning on July 1, 2011 and
ending on June 30, 2014.

 

1.2           Determination of Number of Shares Earned.

 

(a)           Performance Criteria.  The actual number of Shares that may be
earned from the Performance Units and issued upon payment of the Performance
Units after completion of the Performance Period shall be based upon the
Company’s achievement of performance criteria (the “Performance Criteria”)
established by the Compensation Committee of the Board of Directors of the
Company (the “Committee”) for the Performance Period in accordance with the
terms of the Plan and as set forth below and reflected in the payout matrix (the
“Payout Matrix”) attached as Appendix A hereto and discussed further in
subsection (d) hereof.  The Performance Criteria for the calculation of the
actual number of Shares to be issued upon payment of the Performance Units as
reflected in the Payout Matrix are based on a combination of (i) the absolute
measure of the cumulative total shareholder return (“TSR”) and associated
Compound Annual Growth Rate (“CAGR”) of the Company for the Performance Period,
and (ii) the

 

--------------------------------------------------------------------------------


 

relative measure of the Company’s TSR and CAGR for the Performance Period
compared with the cumulative TSR and CAGR of the Peer Companies (as defined
below) for the Performance Period as reflected in the Company’s Performance
Share Plan Peer Group Custom Index (the “Custom Index”) to be specifically
prepared by Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.
(“S&P”), for the purpose of administering the Company’s Long-Term Incentive
Plan.

 

(b)           Calculation of TSR and CAGR.  The TSR and CAGR of the Company and
the Peer Companies for the Performance Period shall be calculated in accordance
with the methodology utilized by S&P with respect to the Custom Index.

 

(c)           Peer Companies and Custom Index.  The “Peer Companies” to be
reflected in the Custom Index shall consist of the constituents of the Oil & Gas
Exploration & Production GIC Sub-Industry Group in the S&P SmallCap 600 Index
and the S&P MidCap 400 Index, excluding the Company.  The Custom Index will be
equally weighted, and will be adjusted to include the dividend payments of the
constituents of the Custom Index.  The Custom Index will be rebalanced on a
quarterly basis, and will also be rebalanced whenever there are additions and
deletions to the S&P SmallCap 600 and the S&P MidCap 400 indices.  The Custom
Index is the exclusive property of S&P.  The Company has contracted with S&P to
maintain and calculate the Custom Index.  S&P shall have no liability for any
errors or omissions in calculating the Custom Index.

 

(d)           Payout Matrix.  The Payout Matrix attached as Appendix A hereto
sets forth the possible multipliers, which range from zero percent (0%) to two
hundred percent (200%), which may be applied to the number of vested Performance
Units to determine the actual number of Shares to be issued upon payment of the
vested Performance Units after the completion of the Performance Period.  The
final multiplier (the “Final Multiplier”) shall be determined by the Committee
after the completion of the Performance Period based on the two variables that
comprise the Performance Criteria, related to (i) the Company’s TSR and CAGR for
the Performance Period, and (ii) the Peer Companies’ TSR and CAGR for the
Performance Period as reflected in the Custom Index.  The number of Shares, if
any, that shall be issued to the Participant upon payment of the Performance
Units shall be calculated as the number of Performance Units that have vested in
accordance with Section 1.3 or Section 1.6 hereof, multiplied by the Final
Multiplier, as determined by the Committee in accordance with the Payout
Matrix.  There shall be no rounding of variables or extrapolation of variables
between data points within the Payout Matrix, and the data point for which the
associated variables equal or exceed the target variables for such data point,
but do not result in qualification for another higher data point, shall be
utilized with respect to the Final Multiplier.  Any fractional Shares which
would otherwise result from application of the Final Multiplier shall be rounded
up to the nearest whole share of Common Stock.

 

2

--------------------------------------------------------------------------------


 

1.3           Vesting of Performance Units.

 

(a)           Vesting.  Subject to the provisions contained herein, the
Performance Units shall vest over the Performance Period as follows (the “PSU
Vesting Schedule”):

 

1/7th (approximately 14.3%) on July 1, 2012

2/7ths (approximately 28.6%) on July 1, 2013

4/7ths (approximately 57.1%) on July 1, 2014

 

In addition, the Performance Units may become fully vested or be forfeited under
certain circumstances specified in this Agreement.  As of the Award Date, the
Participant must be an employee of the Company or a subsidiary thereof.  If the
Participant ceases to be an employee of the Company or a subsidiary thereof
prior to the vesting of all of the Performance Units pursuant to the PSU Vesting
Schedule, the Participant shall forfeit the remaining unvested Performance Units
under the Award, except as otherwise provided in this Section 1.3 and
Section 1.6.

 

(b)           Continued Vesting Upon Early Retirement.  The Performance Units
shall, notwithstanding any other provisions of this Section 1.3, continue to
vest according to the PSU Vesting Schedule after the termination of the
Participant’s employment with the Company or a subsidiary thereof if (i) such
termination is the result of the Participant’s retirement from the Company or a
subsidiary thereof upon the Participant’s having both reached the age of sixty
(60) and completed twelve (12) years of service with the Company or a subsidiary
thereof, and (ii) the Participant does not after such early retirement become
employed on a full-time basis by a competitor of the Company prior to the
earlier of the payment of the Performance Units or the Participant’s reaching
the age of sixty-five (65).  Any such continued vesting of the Performance Units
pursuant to this Section 1.3(b) will not result in an acceleration of the PSU
Payment Date (as defined in Section 1.4), since the number of Shares earned from
the Performance Units shall be calculated after the completion of the
Performance Period.

 

(c)           Acceleration Upon Death, Total Disability or Normal Retirement. 
The Performance Units shall become fully vested, notwithstanding any other
provisions of this Section 1.3, upon termination of the Participant’s employment
with the Company or a subsidiary thereof because of death, Total Disability (as
defined below), or retirement upon reaching the Company’s normal retirement age
of sixty-five (65).  Any such acceleration of the vesting of the Performance
Units pursuant to this Section 1.3(c) will not result in an acceleration of the
PSU Payment Date, since the number of Shares earned from the Performance Units
shall be calculated after the completion of the Performance Period.  For
purposes of this Agreement, “Total Disability” means a medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, by reason
of which the Participant is unable to engage in any substantial gainful activity
or is receiving income replacement benefits for a period of not less than three
months under an accident and health plan covering employees of the Company.

 

3

--------------------------------------------------------------------------------


 

(d)           Termination for Cause.  Notwithstanding any other provisions of
this Section 1.3, the Participant shall forfeit all Performance Units under this
Award, including those that have previously vested, upon the termination of the
employment of the Participant by the Company or a subsidiary thereof prior to
the completion of the Performance Period for cause, which term is specifically
not capitalized as such term is in Section 1.6(a) of this Agreement, it being
the specific intent of the Company and the Participant that “cause” in this
instance shall be broadly defined as any event, action, or inaction by the
Participant that would reasonably be the basis for an employer to terminate the
employment of the affected individual.

 

1.4           Payment of Performance Units.  Following the last day of the
Performance Period and prior to the payment of the earned and vested Performance
Units on or about the PSU Payment Date, the Committee shall determine, and
certify in writing to the extent deemed necessary or advisable or as required to
comply with Section 162(m) of the Internal Revenue Code of 1986, as amended (the
“Code”), (i) the extent to which the Performance Criteria have been achieved
over the Performance Period, and (ii) the Final Multiplier.  The Final
Multiplier shall then be applied to the number of vested Performance Units to
determine the number of Shares (the “Earned Shares”), if any, to be issued to
the Participant in payment of the Performance Units.  The determination of the
Earned Shares by the Committee shall be binding on the Participant and
conclusive for all purposes.  The Earned Shares, if any, shall be issued to the
Participant in payment of the Performance Units on or about July 3, 2014 (the
“PSU Payment Date”).  Upon the payment of the Performance Units, the Company
shall deliver to the Participant evidence of book-entry Shares or a certificate
for the number of Shares issued to the Participant in payment of the Performance
Units.  The Earned Shares shall not be subject to any holding or transfer
restrictions after payment of the Performance Units.

 

1.5           Transfer Restrictions for Unpaid Performance Units.  Performance
Units that have not been paid shall not be transferable by the Participant, and
the Participant shall not be permitted to sell, transfer, pledge, assign, or
otherwise alienate or encumber such Performance Units or the Shares issuable in
payment thereof, other than (i) to the person or persons to whom the
Participant’s rights under such Performance Units pass by will or the laws of
descent and distribution, (ii) to the spouse or the descendants of the
Participant or to trusts for such persons to whom or which the Participant may
transfer such Performance Units by gift, (iii) to the legal representative of
any of the foregoing, or (iv) pursuant to a qualified domestic relations order
as defined under Section 414(p) of the Code or a similar order or agreement
pursuant to state domestic relations law (including a community property law)
relating to the provision of child support, alimony payments, or marital
property rights to a spouse, former spouse, child, or other dependent of the
Participant.  Any such transfer shall be made only in compliance with the
Securities Act of 1933 and the requirements therefor as set forth by the
Company.  Any attempted transfer in contravention of the foregoing provisions
shall be null and void and of no effect.

 

1.6           Change of Control Termination.

 

(a)           Vesting upon Change of Control Termination.  Notwithstanding any
other provision of this Agreement, the Performance Units shall become fully
vested upon a Change of Control Termination.  For purposes of this Agreement, a
“Change of

 

4

--------------------------------------------------------------------------------


 

Control Termination” occurs upon the termination of the Participant’s employment
with the Company or a subsidiary thereof in the event that (i) a Change of
Control (as defined in the Plan) of the Company occurs, and (ii) the
Participant’s employment with the Company or a subsidiary thereof is
subsequently terminated without Cause (as defined below) or the Participant
terminates his or her employment with the Company or a subsidiary thereof for
Good Reason (as defined below), and such termination of employment occurs
(x) within 30 months of the Change of Control and (y) prior to the normal
completion of vesting of the Performance Units at the end of the Performance
Period.  The normal vesting and payment provisions in Article I of this
Agreement shall not be affected by the first sentence of this subsection if a
Change of Control of the Company occurs but there is not also a Change of
Control Termination with respect to the Participant’s employment with the
Company or a subsidiary thereof.  If the Participant has entered into a separate
written Change of Control Executive Severance Agreement or Change of Control
Severance Agreement (with either to be subsequently referred to herein as a
“Change of Control Severance Agreement”) with the Company, the terms “Cause” and
“Good Reason” used herein shall have the meanings set forth in such Change of
Control Severance Agreement.  If the Participant has not entered into a separate
written Change of Control Severance Agreement, the terms “Cause” and “Good
Reason” used herein shall have the meanings set forth in the Company’s Change of
Control Severance Plan (the “Change of Control Severance Plan”).

 

(b)           Payment upon Change of Control Termination.  Notwithstanding any
other provisions of this Agreement to the contrary, in the event of a Change of
Control Termination with respect to the Participant’s employment with the
Company or a subsidiary thereof as set forth in Section 1.6(a) above, the vested
Performance Units shall be paid in accordance with this Section 1.6(b).  In the
event of a Change of Control Termination, the Committee shall determine the
extent to which the Performance Criteria have been achieved and the Final
Multiplier to apply to the vested Performance Units by utilizing the same method
as set forth in Section 1.2 hereof; provided, however, that the Performance
Period for the calculation of the TSR and CAGR of the Company and the Peer
Companies to obtain the Final Multiplier shall be shortened to end as of the
effective date of the Change of Control.  The Final Multiplier shall then be
applied to the number of vested Performance Units to calculate the number of
Earned Shares, if any, that the Participant is entitled to in payment of the
Performance Units.  In the event of a Change of Control Termination, any Earned
Shares shall be paid to the Participant in payment of the Performance Units
either in Shares or in cash of equivalent value, as determined by the Committee
or other duly authorized administrator of the Plan, in its discretion, within
thirty (30) days following the effective date of the Change of Control
Termination; provided, however, that the time and manner of such payment shall
comply with Section 409A of the Code as referred to in Section 2.11 of this
Agreement.

 

(c)           Controlling Documents for Change of Control Termination.  To the
extent that the Participant is subject to either a written Change of Control
Severance Agreement or the Change of Control Severance Plan, the terms and
conditions of such Change of Control Severance Agreement or Change of Control
Severance Plan, as applicable, shall also apply to this Award in the event of a
Change of Control Termination; provided, however, that with respect to the
Performance Units under this

 

5

--------------------------------------------------------------------------------


 

Award, the terms of the Plan and this Agreement shall control in the event of
any inconsistency between their terms and the terms of the Change of Control
Severance Agreement or the Change of Control Severance Plan.

 

ARTICLE II

 

GENERAL PROVISIONS

 

2.1           Adjustments Upon Changes in Capitalization.  In the event that a
stock split, stock dividend, or other similar change in capitalization of the
Company occurs, the number and kind of Shares that may be issued under this
Agreement and that have not yet been issued shall be proportionately and
appropriately adjusted.

 

2.2           No Dividend Equivalents or Stockholder Rights Until Shares
Issued.  The Performance Units shall not be credited with Dividend Equivalents. 
In addition, the Participant shall have no voting, transfer, liquidation, or
other rights of a holder of Shares with respect to the Performance Units until
such time as Shares, if any, have been issued by the Company to the Participant
in payment of the Performance Units.  Until the Performance Units are paid or
terminated, they will represent only bookkeeping entries by the Company to
evidence unfunded and unsecured obligations of the Company.

 

2.3           Notices.  Any notice to the Participant relating to this Agreement
shall be in writing and delivered in person or by mail, fax, or email
transmission to the address or addresses on file with the Company.  Any notice
to the Company shall be addressed to it at its principal office, and be
specifically directed to the attention of the Secretary.  Anyone to whom a
notice may be given under this Agreement may designate a new address by notice
to that effect.

 

2.4           Benefits of Agreement.  This Agreement shall inure to the benefit
of and be binding upon each successor of the Company and the Participant’s
heirs, legal representatives, and permitted transferees.  This Agreement and the
Plan shall be the sole and exclusive source of any and all rights that the
Participant and the Participant’s heirs, legal representatives, and permitted
transferees may have with respect to this Award, the Performance Units, and the
Plan.

 

2.5           Resolution of Disputes.  Any dispute or disagreement that arises
under, or is a result of, or in any way relates to, the interpretation,
construction, or applicability of this Agreement shall be resolved as determined
by the Committee, or the Board of Directors of the Company (the “Board”), or by
any other committee appointed by the Board for such purpose.  Any determination
made hereunder shall be final, binding, and conclusive for all purposes.

 

2.6           Controlling Documents.  The provisions of the Plan are hereby
incorporated into this Agreement by reference.  In the event of any
inconsistency between this Agreement and the Plan, the Plan shall control.

 

2.7           Amendments.  This Agreement may be amended only by a written
instrument executed by both the Company and the Participant.

 

6

--------------------------------------------------------------------------------


 

2.8           No Right of Participant to Continued Employment.  Nothing
contained in this Agreement or the Plan shall confer on the Participant any
right to continue to be employed by the Company or any subsidiary thereof, or
shall limit the Company’s right to terminate the employment of the Participant
at any time; provided, however, that nothing contained in this Agreement shall
affect any separate contractual provisions that exist between the Participant
and the Company or its subsidiaries with respect to the employment of the
Participant.

 

2.9           Vesting Dates and Payment Dates.  In the event that any vesting
date, payment date, or any other measurement date with respect to this Award
does not fall on a normal business day, such date shall be deemed to occur on
the next following normal business day.

 

2.10         Tax Withholding.  The Company may make such provisions and take
such steps as it deems necessary or appropriate for the withholding of any taxes
that the Company is required by law or regulation of any governmental authority,
whether Federal, state, or local, to withhold in connection with the Performance
Units or Shares subject to this Agreement.  The Participant shall elect, prior
to any tax withholding event related to this Award and at a time when the
Participant is not aware of any material nonpublic information about the Company
and the Participant would be permitted to engage in a transaction in the
Company’s securities under the Company’s Securities Trading Policy, whether the
Participant will satisfy all or part of such tax withholding requirement by
paying the taxes in cash or by having the Company withhold Shares having a fair
market value equal to the minimum statutory withholding that may be imposed on
the transaction (based on minimum statutory withholding rates for Federal,
state, and local tax purposes, as applicable, that are applicable to such
transaction).  The Participant’s election shall be irrevocable, made in writing,
signed by the Participant, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.

 

2.11         Compliance with Section 409A of the Code.  Notwithstanding any
provision in this Agreement to the contrary, to the extent that this Agreement
constitutes a nonqualified deferred compensation plan or arrangement to which
Section 409A of the Code applies, the administration of this Award (including
the time and manner of payments under the Award and this Agreement) shall comply
with Section 409A of the Code.  In connection therewith, any payment to the
Participant with respect to the Award under this Agreement which
Section 409A(a)(2)(B)(i) of the Code indicates may not be made before the date
which is six months after the date of the Participant’s separation from
employment service (the “Section 409A Six-Month Waiting Period”), as a result of
the fact that the Participant is a specified key employee referred to in
Section 409A(a)(2)(B)(i) of the Code, shall not occur or be made during the
Section 409A Six-Month Waiting Period but rather shall be delayed, if such
payment would otherwise occur during the Section 409A Six-Month Waiting Period,
until the expiration of the Section 409A Six-Month Waiting Period.

 

2.12         Personal Data.  The Participant hereby consents to the collection,
use, and transfer, in electronic or other form, of the Participant’s personal
data as described in this Agreement by and among, as applicable, the Company and
its affiliates for the exclusive purpose of implementing, administering, and
managing the Participant’s participation in the Plan.  The Company holds, or may
receive from any agent designated by the Company, certain personal information
about the Participant, including, but not limited to, the Participant’s name,
home

 

7

--------------------------------------------------------------------------------


 

address and telephone number, date of birth, social security insurance number or
other identification number, salary, nationality, job title, any shares of
Common Stock held, details of this Award and any other rights to shares of
Common Stock awarded, canceled, exercised, vested, unvested, or outstanding in
the Participant’s favor, for the purpose of implementing, administering, and
managing the Plan, including complying with applicable tax and securities laws
(the “Personal Data”).  The Personal Data may be transferred to any third
parties assisting in the implementation, administration, and management of the
Plan.  The Participant authorizes such recipients of the Personal Data to
receive, possess, use, retain, and transfer the Personal Data, in electronic or
other form, for the purposes described above.  The Participant may, at any time,
view the Personal Data, request additional information about the storage and
processing of the Personal Data, require any necessary amendments to the
Personal Data, or refuse or withdraw the consents herein, in any case without
cost, by contacting the Secretary of the Company in writing.  Any such refusal
or withdrawal of the consents herein may affect the Participant’s ability to
participate in the Plan.

 

2.13         Electronic Delivery of Documents.  The Company may, in its sole
discretion, deliver any documents related to this Award, or any future awards
that may be granted under the Plan, by electronic means, or request the
Participant’s consent to participate in the Plan or other authorizations from
the Participant in connection therewith by electronic means.  The Participant
hereby consents to receive such documents by electronic delivery and, if
requested, to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

 

2.14         Receipt of Award and Related Documents.  The Participant hereby
acknowledges the receipt, either directly or electronically, of the Award, a
copy of the Plan, and a prospectus for the Plan.

 

2.15         Execution and Counterparts.  This Agreement may be executed in
counterparts.  Execution of a written instrument for this Agreement may be
evidenced by any appropriate form of electronic signature or affirmative email
or other electronic response attached to or logically associated with such
written instrument, which is executed or adopted by a party with an indication
of the intention by such party to execute or adopt such instrument for purposes
of execution thereof.

 

*     *     *     *     *

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Participant have caused this Performance
Stock Unit Award Agreement to be entered into effective as of the Award Date.

 

 

COMPANY:

 

SM ENERGY COMPANY,

a Delaware corporation

 

 

By:

 

 

 

 

Printed Name:  John R. Monark

 

 

 

Title:  Vice President, Human Resources

 

 

 

Date Signed:

 

 

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

Signature:

 

 

 

 

Printed Name:  NAME

 

 

9

--------------------------------------------------------------------------------


 

APPENDIX A

 

PAYOUT MATRIX FOR PERFORMANCE UNITS

 

[g141051ko03i001.jpg]

 

A-1

--------------------------------------------------------------------------------